DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanina (U.S. 20140280916) and further in view of Mclntosh (U.S. 2009/0013210).
As per claim 1 Balasubramania disclosed a method of registering DNS hostnames of Internet host devices for very large domain zones (VLZ) stored on a DNS server on a network, comprising: setting a pseudo-zone [Zone File] as the VLZ; intercepting DNS updates [Custom] to the pseudo-zone; mapping ([Added to or delete from] )the entries in the pseudo-zone into a hierarchy of real parent zones [Newly Generated zone] and sub- zones [Root Zone] using a mapping formula [Added to or delete from] (Paragraph. 0022) [FIG. 2 is a schematic diagram of a difference object structure according to some embodiments. As discussed herein, some embodiments generate custom difference objects, each referred to as a "RZDiffRecord", representing differences between a newly-generated zone file and a last-published zone file. These custom difference objects may be formatted as, e.g., org.xbill.DNS.record object. As shown in FIG. 2, each difference object may include a field representing a DNS record type for which the difference is identified, e.g., NS, DS, A, or AAAA. Each difference object further includes a field that includes a copy of, or at least identifies, the relevant zone file record that got added to or deleted from.];

However Balasubramania failed to disclose in detail translating DNS updates to the pseudo-zone from an original fully qualified domain name (FQDN) into at least one new FQDNs and adding the at least one new FQDNs to an authoritative DNS Server.  

In the same field of endeavor Mclntosh disclosed A client NPR or RSI wishing to connect with a NMCS server must know the server's IP address or addresses and the appropriate listening port number or numbers. The IP address may be a numeric, four-octet (32-bit) IP address (e.g. 64.105.4.130), or it may be specified as a Fully Qualified Domain Name (FQDN) such as www.google.com. An FQDN will be resolved [Translating] into a routable, numeric IP address by a DNS (Domain Name System) server. [translating DNS updates to the pseudo-zone from an original fully qualified domain name (FQDN) into at least one new FQDNs and adding the at least one new FQDNs to an authoritative DNS Server] A person having ordinary skill in the art will understood that a six-octet, IPv6 address would be used in networks utilizing the IPv6 standard. IP port numbers are designated by 16-bit numbers and are typically expressed as a decimal integer between 0 and 65,535. A port number is essentially a demux key for the server's IP address, routing incoming traffic to the appropriate socket and software thread (Paragraph. 0260).

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have incorporated A client NPR or RSI wishing to connect with a NMCS server must know the server's IP address or addresses and the appropriate listening port number or numbers. The IP address may be a numeric, four-octet (32-bit) IP address (e.g. 64.105.4.130), or it may be specified as a Fully Qualified Domain Name (FQDN) such as www.google.com. An FQDN will be resolved into a routable, numeric IP address by a DNS (Domain Name System) server. A person having ordinary skill in the art will understood that a six-octet, IPv6 address would be used in networks utilizing the IPv6 standard. IP port numbers are designated by 16-bit numbers and are typically expressed as a decimal integer between 0 and 65,535. A port number is essentially a demux key for the server's IP address, routing incoming traffic to the appropriate socket and software thread as taught by Balasubramania in the method and system Mclntosh to increase productivity and reduce latency.

2. 	As per claim 2 Balasubramania-Mclntosh disclosed further comprising: responding to a DNS query request for one of the registered domain names in the VLZ from a requestor, including: intercepting the DNS query request to the pseudo-zone; converting the DNS query request to at least one modified DNS query requests; sending the at least one modified DNS query requests to a DNS service that is operable to resolve the new FQDN; and conveying a DNS response to the requestor (Balasubramania, Paragraph. 0013).  

3. 	As per claim 3 Balasubramania-Mclntosh disclosed wherein mapping using the mapping formula further comprises: executing a hash function to obtain a uniform distribution of hash codes; truncating the hash codes to obtain n-bit numbers in the range 0 to (m-1) where m is the number of sub-zones desired; and prefixing the n-bit numbers with an alphabetic string to form DNS-compliant sub-zones (Mcltosh, Paragraph. 0145 & Paragraph. 0168).  

4.	As per claim 4 Balasubramania-Mclntosh disclosed wherein mapping using the mapping formula further comprises: executing a hash function to obtain a uniform distribution of hash codes; performing a modulus of the hash codes to create a selector that is less than or equal to the size of the list of parent zones; and selecting a parent zone from the list of parent zones using the selector (Balasubramania, Paragraph. 0025).  

5 .	As per claim 5 Balasubramania-Mclntosh disclosed wherein mapping using the mapping formula further comprises: executing a hash function to obtain a uniform distribution of hash codes; truncating the hash codes to obtain n-bit numbers in the range 0 to (m-1) where m is the number of sub-zones desired; prefixing the n-bit numbers with an alphabetic string to form DNS-compliant sub-zones; performing a modulus of the hash codes to create a selector that is not bigger than the size of the list of parent zones; selecting a parent zone from the list of parent zones using the selector; and forming a new FQDN by concatenating an original hostname, new sub-zone and selected parent zone (Mclntosh, Paragraph. 0145, Paragraph 0168).  

6. 	As per claim 6 Balasubramania-Mclntosh disclosed further comprising: creating, for each DNS hostname registration in the DNS server, a parent zone if it does not already exist and a sub-zone if it does not already exist (Balasubramania, Paragraph. 0025).  

7.	 As per claim 7 Balasubramania-Mclntosh disclosed wherein conveying the DNS response further comprises: intercepting the DNS response to the requestor; mapping the new FQDN to the old FQDN; replacing the new FQDN with the old FQDN in a modified DNS response; and sending the modified DNS response to the requestor (Mclntosh, Paragraph. 0260).  

8. 	As per claim 8 Balasubramania-Mclntosh disclosed further comprising: responding to a DNS query request for one of the registered domain names in the VLZ, including: intercepting the DNS query request; mapping the DNS query request to the new FQDN; creating a temporary DNS CNAME response including the new FQDN; and sending the DNS CNAME response to the requestor (Mclntosh, Paragraph. 0086). 
 

Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.	Claims 1-8 of instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 10250555.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:







Instant Application
15616846 (10250555)
A method of registering DNS hostnames of Internet host devices for very large domain zones (VLZ) stored on a DNS server on a network, comprising: setting a pseudo-zone as the VLZ; intercepting DNS updates to the pseudo-zone; mapping the entries in the pseudo-zone into a hierarchy of real parent zones and sub- zones using a mapping formula; and translating DNS updates to the pseudo-zone from an original fully qualified domain name (FQDN) into at least one new FQDNs and adding the at least one new FQDNs to an authoritative DNS Server.  

(Currently amended) A method of registering DNS hostnames of Internet host devices for a very large domain zone 




The claim 1 of the instant application is obvious in relation to claims 1-8 of the Patent (10250555). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
13.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443